Citation Nr: 0911386	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a colon disability, 
to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a colon disability (tubular adenomas 
of the colon and residuals of colon cancer), to include as 
secondary to ionizing radiation, and a April 2006 rating 
decision that denied service connection for hypertension and 
diabetes mellitus.  


FINDINGS OF FACT

1.  There is no probative evidence demonstrating that the 
Veteran was exposed to ionizing radiation in service.

2.  The Veteran's colon disability (tubular adenomas of the 
colon and residuals of colon cancer) first manifested many 
years after service and is unrelated to any incident of 
service, including alleged exposure to ionizing radiation.

3.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service, any incident therein, or service-connected 
disability. 

4.  The competent evidence of record does not establish that 
the Veteran has diabetes mellitus that is related to his 
service, any incident therein, or service-connected 
disability.




CONCLUSIONS OF LAW

1.   A colon disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, or secondary to service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.385 (2008).

3.  Claimed diabetes mellitus was not incurred in or 
aggravated by active service, or secondary to service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, hypertension, and 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.309(e) (2008).  While diabetes mellitus is 
included among these diseases or disorders, however, colon 
cancer and hypertension are not.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  In any 
event, the objective evidence of record does not demonstrate, 
nor does the Veteran contend, that he served in Vietnam 
during the Vietnam era.  Therefore, the presumption of 
exposure to herbicides does not apply in this case.  
Nevertheless, the Veteran appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Here, the Veteran contends that he is entitled to service 
connection for a colon disability, to include as secondary to 
ionizing radiation, service connection for hypertension, to 
include as secondary to diabetes mellitus, and service 
connection for diabetes mellitus, to include as secondary to 
hypertension.  Those claims will be examined in turn. 

Colon Disability

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" Veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Second, any other "radiogenic" disease, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), including colon 
cancer, which is detected five years or more after service in 
an ionizing radiation-exposed Veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that such disease is related to ionizing radiation exposure 
while in service, or if it are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
that supports that finding.  38 C.F.R. § 3.311(b)(4).  When 
it has been determined that: (1) a Veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether there is "no reasonable possibility" that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

Here, the Veteran contends that his colon disability (tubular 
adenoma of the colon and residuals of colon cancer) developed 
as a consequence of his exposure to ionizing radiation in 
service.  Specifically, the Veteran claims that he was 
exposed to ionizing radiation from an "X-ray machine" that 
he used for approximately 18 months while serving as a 
medical technician at an Army hospital at Fort Knox, 
Kentucky.   

The first question before the Board is whether the Veteran 
meets the criteria for qualification as a "radiation-exposed" 
Veteran.  His service personnel records do not reflect any 
exposure to radiation monitored by dosimetry badge or that he 
participated in atmospheric nuclear weapon testing or any 
other radiation risk activity, as defined by 38 C.F.R. 
§ 3.309(d)(3).  

In developing his claim for service connection, the RO 
requested that all Records of Occupational Exposure to 
Ionizing Radiation (DD Forms 1141) from the appropriate 
service department, but was informed that no such records 
existed for the Veteran.  Additionally, the RO contacted the 
United States Army Aviation and Missile Command, Army 
Radiation Standards and Dosimetry Laboratory, and requested 
that it search for any occupational radiation exposure 
records indicating that the Veteran had ionizing radiation 
exposure.  In a May 2004 statement, the Army Radiation 
Standards and Dosimetry Laboratory responded that it had no 
such records on file indicating that the Veteran had been 
exposed to ionizing radiation.  

Additionally, the Board observes that in December 2003, the 
RO sent the Veteran a radiation exposure questionnaire, which 
afforded him an opportunity to describe in further detail his 
occupational exposure to ionizing radiation in service.  
However, the Veteran did not complete that questionnaire.  
Consequently, any additional information that may have been 
elicited in support of his claim for service connection for a 
colon disability, to include as secondary to ionizing 
radiation exposure, has not been not obtained because of his 
failure to cooperate.  In this regard, the Board reminds the 
Veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

In the absence of any objective evidence demonstrating 
participation in a "radiation-risk activity," the Board finds 
that the Veteran does not meet the criteria for qualification 
as a "radiation-exposed" Veteran.  

As the Veteran's participation in a radiation-risk activity 
has not been confirmed, in order to qualify for service 
connection for a colon disability as a result of exposure to 
ionizing radiation, there must be evidence documenting the 
level of his radiation exposure, and his disability, as a 
"radiogenic" disease, must be determined by the VA Under 
Secretary of Health to be related to ionizing radiation 
exposure while in service, or otherwise be linked medically 
to ionizing radiation exposure while in service.  

As noted above, the Veteran's service records do not document 
exposure to ionizing radiation.  Moreover, while the Veteran 
now claims that he was exposed to ionizing radiation as a 
result of his military duties involving an "X-ray machine," 
he has not provided any objective evidence to refute the 
confirmed lack of DD Forms 1141 and any other occupational 
radiation exposure records.

Because the Veteran's service personnel records do not 
demonstrate exposure to ionizing radiation and because no 
other records documenting such exposure have been obtained, 
despite the RO's repeated efforts to obtain such records from 
multiple sources, including the Veteran himself, the Board 
finds that it is not necessary to refer the claim to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

The Board has considered the Veteran's assertions regarding 
exposure to ionizing radiation as a result of his work with 
an X-ray machine.  However, as a layperson, he is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998),  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the Board concludes that even if the 
Veteran did work with an X-ray machine while stationed at 
Fort Knox, he is not competent to relate his colon disability 
to any ionizing radiation to which he may have been exposed 
as a result of using such equipment.

As there is no probative record of the Veteran having been 
exposed to ionizing radiation in service, there is no need to 
further assess whether any radiogenic disease is related to 
an unknown radiation dose to which he was exposed in service, 
and service connection for a colon disability, as secondary 
to exposure to ionizing radiation, is not warranted.

The Board now turns to the whether service connection is 
warranted based upon direct causation.  The Veteran's service 
medical records are negative for any complaints, diagnoses or 
treatment of colon cancer, colon polyps, or related 
abnormalities.  On predischarge examination in January 1974, 
the Veteran did not report, nor did clinical findings reveal, 
any stomach, liver, intestinal, anal and rectal, or vascular 
problems.  Nor did that examination show any subjective or 
clinical evidence of tumors, cysts, or cancers of any kind.  

Post-service treatment records reflect that colon cancer was 
first diagnosed in July 1990 and that the Veteran 
subsequently underwent a left hemicolectomy.  While the 
Veteran's treatment regimen for colon cancer was successful, 
he continued to undergo periodic colonoscopies and 
assessments after his cancer went into remission.  In August 
2002, he underwent surgery to have two benign colon polyps 
(tubular adenomas) removed.  The record thereafter shows that 
the Veteran has continued to receive follow-up colon 
assessments from a private physician.  Significantly, 
however, neither the Veteran's colon cancer nor any of other 
subsequent colon-related problems, including the tubular 
adenomas that were excised in 2002, have been linked to his 
claimed in-service exposure to ionizing radiation, or any 
other aspect of his active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding any colon disability 
during the Veteran's period of active service.  As there is 
no evidence of treatment for or complaints of such a 
condition during service, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In addition, the Board observes that 
since the Veteran's colon cancer was not diagnosed within one 
year of service separation, service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board acknowledges that the Veteran has submitted 
statements asserting that his colon disability is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first clinical evidence of any 
colon disability is dated in June 1990, more than 16 years 
after the Veteran's separation from service.  In view of the 
lengthy period without complaints, diagnoses, or treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

In sum, the evidence shows that the Veteran's colon 
disability developed many years after service.  The probative 
medical evidence of record does not demonstrate that it was 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection for 
a colon disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008). 

The Veteran's service medical records are negative for any 
complaints, diagnoses or treatment for hypertension or 
related cardiovascular problems.  On examination prior to his 
separation from service in January 1974, his blood pressure 
was measured at 120/78, which was considered normal.  As 
hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  Therefore, a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim for service connection for hypertension.  38 C.F.R. 
§ 3.303(b). 

The Veteran's post-service records include reports of private 
physical examinations dated in July 2001 and January 2003.  
On both occasions, it was expressly noted that the Veteran 
had no history of myocardial infarction, diabetes mellitus, 
or hypertension.  At the July 2001 examination, his blood 
pressure was measured at 132/80, which was within normal 
limits.  

At the January 2003 examination, the Veteran's blood pressure 
was assessed as 145/94.  In November 2003, the Veteran began 
receiving treatment at a VA outpatient clinic in Knoxville.  
His blood pressure was 172/98 and hypertension was diagnosed.  
The Veteran was subsequently placed on a medication regimen 
to control his hypertension.  VA records dated in December 
2003 show that he was taking his blood pressure regularly at 
home and "getting readings of 130's -140's over 80's-90's."  
The record thereafter reflects that the Veteran has continued 
to receive treatment for hypertension from VA and private 
medical providers.  Significantly, however, none of those 
medical providers has related his condition to any aspect of 
his military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, there is no clinical evidence of 
treatment for or complaints regarding hypertension during the 
Veteran's period of active service.  As there is no evidence 
of treatment for or complaints of this condition during 
service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, In addition, because hypertension was not 
diagnosed within one year of service separation, service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board acknowledges the Veteran's contentions that his 
high blood pressure is related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that 
the Veteran is competent to give evidence about the symptoms 
that he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of high 
blood pressure is dated in January 2003, approximately 29 
years after his separation from service.  Moreover, the 
private medical examination reports dated in July 2001 and 
January 2003 expressly indicate that the Veteran had no prior 
history of hypertension.  In view of the lengthy period 
without complaints, diagnoses, or treatment related to 
hypertension, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As shown more fully below, the Board has also determined that 
service connection is not warranted for diabetes mellitus.  
Consequently, since diabetes mellitus is not a service-
connected disability, a claim for service connection as 
secondary to diabetes mellitus is subject to denial as a 
matter of law.  38 C.F.R. § 3.310.  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
hypertension developed in service, or as a result of service-
connected disability.  Therefore, the Board concludes that 
this condition was not incurred in or aggravated by service, 
or secondary to service-connected disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran also claims that he is entitled to service 
connection for diabetes mellitus as secondary to his 
hypertension.  However, for the reasons discussed above, the 
Board finds that the Veteran's currently diagnosed 
hypertension was not incurred in or aggravated by his active 
service, and that the criteria for service connection thus 
have not been met.  Accordingly, the Veteran may not 
establish service connection for diabetes mellitus secondary 
to hypertension because the latter does not qualify as a 
service connected disability.  38 C.F.R. § 3.303, 3.310.  
Therefore, the Board must now consider whether the Veteran is 
entitled to service connection for diabetes on a direct 
basis.

The Veteran's service medical records are negative for any 
complaints or findings of diabetes or related problems.  On 
his January 1974 predischarge examination, it was expressly 
noted that the Veteran was "sugar negative," thereby 
suggesting that he did not have any complications or symptoms 
associated with diabetes.

As noted above, the Veteran's post-service medical records 
reflect that on private physical examinations in July 2001 
and January 2003, the Veteran was found not to have a history 
of diabetes mellitus.  Subsequent private medical records 
dated in April 2004 reflect treatment for high blood sugar; 
however, no definitive diagnosis of diabetes was made at that 
time.

VA medical records dated from January 2006 to November 2007 
show that in September 2007, the Veteran underwent a diabetic 
teleretinal imaging consult, which was negative for diabetic 
retinopathy.  On follow-up examination in November 2007, the 
Veteran reported a two-year history of diabetes, controlled 
with diet and exercise.

Other pertinent evidence of record includes a March 2008 
statement from the Veteran's private physician indicating 
that he had been treating the Veteran for "borderline 
diabetes" since 2005.  Significantly, however, the private 
physician did not indicate that there was any correlation 
between the Veteran's condition and his period of military 
service.  Nor have any of the Veteran's other medical 
providers done so. 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, while the Veteran's VA treatment 
records indicate that he has self-reported a history of 
diabetes, controlled with medication and exercise, and while 
his private physician has submitted a statement showing 
treatment for "borderline diabetes" since 2005, a definite 
diagnosis of diabetes does not appear to be of record.  In 
the absence of competent medical evidence establishing that 
the Veteran has diabetes mellitus, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Even if the Board were to conclude that the Veteran had a 
current diagnosis of diabetes, however, the evidence of 
record would still be insufficient to establish service 
connection for diabetes mellitus because there is no 
competent clinical evidence showing that this disease was 
incurred in or aggravated by service.

As noted above, the first clinical evidence of any symptoms 
associated with diabetes is dated in April 2004, more than 30 
years after the Veteran left active service.  In view of the 
lengthy period between treatment for high blood sugar and the 
Veteran's separation from active service, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, in the absence of any 
diagnosis of diabetes mellitus within one year of service 
separation, service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the Veteran's contentions that he 
currently has diabetes that is related to his active service.  
However, as a layman, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's claimed 
diabetes mellitus is related to service.  Therefore, the 
Board concludes that this condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and 
September 2005, rating decisions in July 2004 and April 2006, 
and statements of the case in July 2005 and January 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for a colon disability is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


